Citation Nr: 1822480	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased extraschedular disability rating for service-connected hypertension.

2.  Entitlement to an extraschedular disability rating for service-connected generalized anxiety disorder.

3.  Entitlement to an effective date earlier than August 20, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1968, with service in the Republic of Vietnam from October 1967 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, July 2012, and October 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2008 rating decision, the RO, in pertinent part, denied entitlement to service connection for posttraumatic stress disorder (PTSD) and hypertension.  In the March 2009 rating decision, the RO recharacterized the Veteran's psychiatric claim, granted service connection for a generalized anxiety disorder, and assigned an initial disability rating of 10 percent.  In an April 2011 rating decision, the RO granted an increased disability rating for generalized anxiety disorder to 30 percent, effective February 15, 2011.  In a June 2012 rating decision, the RO granted an earlier effective date for the 30 percent rating for generalized anxiety disorder to July 2, 2007, the date of the Veteran's original psychiatric claim.  

The Board remanded the claims for additional development in June 2012. In a July 2012 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the initial disability rating assigned.  

In December 2013, the Board denied the Veteran's claim for an initial compensable rating for hypertension, and remanded the Veteran's generalized anxiety disorder claim for additional development.  In a July 2014 rating decision, the Appeals Management Office (AMO) granted the Veteran a disability rating of 50 percent for his generalized anxiety disorder, effective June 4, 2014.  

In a January 2015 Order, the Court of Appeals for Veterans Claims (the Court) vacated the portion of the December 2013 decision that denied entitlement to an initial compensable rating for hypertension, and remanded the case to the Board for adjudication consistent with the terms of a January 2015 Joint Motion for Partial Remand (JMR), specifically for the Board to ensure compliance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In an August 2015 decision, the Board granted an effective date of July 2, 2007 for the Veteran's 50 percent rating for generalized anxiety disorder, and denied a rating in excess of 50 percent at any time during the period on appeal.  The Board also denied a compensable rating for the Veteran's hypertension.  The Board remanded the issues of entitlement to extraschedular disability ratings for service-connected generalized anxiety disorder and hypertension.  

On remand, the Director of the Compensation Service determined that an extraschedular rating of 10 percent was warranted for the Veteran's hypertension, but that an extraschedular rating was not warranted for the Veteran's generalized anxiety disorder.  A January 2016 rating decision assigned an extraschedular rating for hypertension of 10 percent, effective July 2, 2007.

In June 2013, the Veteran testified at a Board videoconference hearing before a Veterans' Law Judge (VLJ) who has since retired.  In June 2014, the Veteran testified at a second Board hearing, this time at a travel board hearing before the undersigned VLJ.  Transcripts of both proceedings have been associated with the claims file.



FINDINGS OF FACT

1.  The established schedular criteria to evaluate the Veteran's hypertension do not contemplate his symptom of occasional dizziness.  The evidence does not show that the Veteran has experienced symptoms comparable to dizziness with occasional staggering.  

2.  The Veteran's generalized anxiety disorder rating contemplates occupational impairment with reduced reliability and productivity in work efficiency caused by his symptoms of depressed mood, anxiety, panic attacks, disturbances of motivation and mood, suicidal ideation, nightmares, avoidance problems and irritability, and sleep disturbance; thus an extraschedular rating based upon marked interference with employment is moot.  

3.  The evidence is against finding that the Veteran, by reason of his service-connected disabilities alone, was precluded from obtaining or maintaining substantially gainful employment prior to August 20, 2010.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher extraschedular rating for hypertension are not met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6204; 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for entitlement to an extraschedular rating for generalized anxiety disorder are not met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.126, 4.130, Diagnostic Code 9400 (2017).

3.  The criteria for an effective date of a TDIU earlier than August 20, 2010, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran's extraschedular claims were remanded in February 2017 to obtain an opinion from the Director of the Compensation Service regarding the cumulative effects of his service-connected disabilities and whether they warranted an extraschedular rating.  On December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  82 Fed. Reg. 57830.  The final rule was effective January 8, 2018, and applied to all applications for benefits received by VA on or after January 8, 2018, or that are pending before VA, the Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on January 8, 2018.  

In a February 2018 memorandum, the RO determined that based on the change in law, the requested opinion was no longer warranted under governing law, and that no further action was required.  As such, the case was properly recertified to the Board.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Extraschedular Ratings - Generally

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017); see also, Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

As noted above, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  The final rule applies to all applications for benefits received by VA on or after January 8, 2018, or that are pending before VA, the Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on January 8, 2018.  Thus, the revised version of 38 C.F.R. § 3.321(b)(1) is applicable to the Veteran's claims.

Extraschedular Rating - Hypertension

The extraschedular rating currently in effect for the Veteran's hypertension is based upon a July 2012 VA examiner's opinion that hypertension was aggravated beyond its natural progression by the Veteran's generalized anxiety disorder.  As indicated, extraschedular ratings are not available based on the combined effect of multiple service-connected disabilities.  Thus, discussion of an extraschedular rating in excess of 10 percent on that same factual basis is impermissible.

However, the Board observes that the January 2015 JMR noted that dizziness experienced by the Veteran and attributed to his hypertension was not considered in the schedular rating for any hypertension evaluation.  See July 2012 VA hypertension examination report and January 2015 JMR, pg. 4; see also 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Thus, the Board will consider this aspect of the Veteran's extraschedular rating.  

According to the July 2012 VA examination report, the Veteran stated that he sometimes felt dizzy.  See July 2012 VA hypertension examination report, pg. 2.  Upon evaluation, the examiner indicated that the Veteran was sometimes symptomatic with dizziness when his blood pressure was not controlled, which resulted in mild functional impairment.  Id. at 4.  

Review of the available medical evidence indicates that aside from the July 2012 VA examination report, the Veteran consistently denied experiencing dizziness.  See July 19, 2007, February 9, 2009, September 11, 2009, May 5, 2010, December 15, 2010, August 10, 2011, and December 20, 2012 VA medical records.  

Upon examination of the rating schedule, the Board finds that Diagnostic Code 6204, pertaining to peripheral vestibular disorders, is the most appropriate criteria upon which to evaluate the Veteran's extraschedular rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2017).  A 10 percent rating is assigned for occasional dizziness.  A maximum 30 percent rating is assigned for dizziness and occasional staggering.  Id.

Given the Veteran's intermittent reports of dizziness, the July 2012 VA examiner's characterization of it as resulting in mild impairment, and the absence of any indication of dizziness resulting in staggering, the Board concludes an extraschedular rating in excess of 10 percent is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Extraschedular Rating - Generalized Anxiety Disorder

The Veteran contends that increased blood pressure and sensations of a heart attack exacerbated his anxiety symptoms and significantly affected his ability to perform occupational tasks.  Because extraschedular ratings based on the combined effect of multiple service-connected disabilities are not permitted, the Board must consider the symptoms attributable to the Veteran's generalized anxiety disorder alone.  See March 2011 VA examination report and July 2012 VA examination report.

The Veteran's generalized anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Based on review of the record, the Board finds the rating criteria for the Veteran's service-connected generalized anxiety disorder reasonably describe his disability level and symptomatology as reflected in his complaints and clinical findings; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun, 22 Vet. App. at 115.  

In a November 2015 decision, the Director of the Compensation Service determined, in part, that an extraschedular evaluation for the Veteran's mental disorder under 38 C.F.R. § 3.321 was not warranted.  The Director found that the evidence failed to show that the Veteran's generalized anxiety disorder warranted a rating in excess of 50 percent.  In particular, the Director cited a June 2014 VA examination report in which stated that the Veteran's generalized anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  That report also indicated it was unlikely that the Veteran's psychiatric symptoms were the reason for the Veteran's inability to work.  

The Board has thoroughly reviewed the evidence of record, including VA examinations from February 2009, March 2011, and June 2014, as well as VA medical records for the period on appeal.  The symptoms noted in these records included depressed mood, anxiety, panic attacks that occurred weekly or less often, disturbances of motivation and mood, suicidal ideation, nightmares, avoidance problems and irritability, and sleep disturbance.  Although the February 2009 VA examiner observed that the Veteran reported no difficulties with occupational functioning over the years, the March 2011 examiner indicated that the Veteran's anxiety symptoms resulted in reduced reliability and productivity in work efficiency.  In light of this evidence and given that psychiatric symptoms are evaluated based on their level of occupational impairment, the Board finds that the symptoms of the Veteran's psychiatric condition are contemplated in the schedular criteria, and that as a result, the schedular criteria are adequate to evaluate his disability.

In summary, the Board concludes that the preponderance of the evidence is against the grant of an extraschedular rating for the Veteran's generalized anxiety disorder.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Earlier Effective Date - TDIU

In an October 2015 rating decision, the RO granted entitlement to a TDIU with an effective date of June 20, 2012, the date on which the Veteran met the minimum schedular requirements for TDIU.  In a February 2018 rating decision, the RO assigned an effective date for TDIU of August 20, 2010, following the grant of additional benefits that raised the Veteran's overall level of compensation.  

The Veteran contends that he is entitled to an effective date for the grant of TDIU prior to August 20, 2010.  He argues that he is entitled to TDIU back to "at least 2006, when his gainful employment stopped."  See April 2016 Notice of Disagreement.  Alternatively, the Veteran submits that he met the schedular requirements for TDIU as of July 2, 2007, based on the provision of 38 C.F.R. § 4.16(a) stating that disabilities resulting from common etiology or a single accident shall be considered as one disability.  See March 2018 Substantive Appeal.  For the following reasons, the Board concludes the evidence does not support the Veteran's contentions, and an earlier effective date for TDIU is not warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of substantially gainful employment.  Under 38 C.F.R. § 4.16 (2017), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether TDIU is warranted is whether a Veteran's service-connected disabilities are of such severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In general, the effective date of an evaluation and award of compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2) (2012); 38 C.F.R. § 3.400(o) (2017); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

The Veteran's first claim for VA disability benefits of any kind was received on July 2, 2007, meaning an effective date for TDIU prior to that date is precluded as a matter of law.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  

Preliminarily, the Board will address the Veteran's contention that he met the schedular TDIU requirements as of July 2, 2007.  In a March 2018 submission, the Veteran's representative asserted that the Veteran's diabetes and generalized anxiety disorder resulted from the common etiology of service in Vietnam.  See March 2018 Substantive Appeal.  However, such an interpretation of the "common etiology" provision would vitiate any significance of it, as all service-connected disabilities could be viewed as arising from a common etiology, namely a Veteran's military service in general.  Had the Secretary intended such a result, there would be no need for the provision addressing what combination of disabilities could be considered a single disability for TDIU purposes.  Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (a statute must be construed, if at all possible, to give effect and meaning to all its terms and to avoid rendering any portions meaningless or superfluous).  Consequently, the Board finds the Veteran's common etiology argument to be without merit.

A January 2016 rating decision granted an extraschedular rating of 10 percent for hypertension from July 2, 2007, which enabled him to meet the schedular criteria for a TDIU as of August 20, 2010.  Prior to August 20, 2010, the Veteran's service-connected disabilities consisted of generalized anxiety disorder, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; and hypertension, rated 10 percent disabling on an extraschedular basis; with a combined rating of 60 percent.  Thus, those are the disabilities that may be considered with respect to the earlier effective date claim.  Moreover, as the Veteran did not meet the schedular TDIU requirements prior to August 20, 2010, the pertinent inquiry is whether the Veteran is entitled to a TDIU on an extraschedular basis prior to August 20, 2010.

The pertinent medical evidence includes a September 2007 VA examination report, in which the examiner observed that the Veteran's diabetes and hypertension did not result in any functional limitations.  According to a February 2009 VA examination report, the Veteran reported he worked as a letter carrier for the post office for 38 years and retired in 2006.  The Veteran described no difficulties over the years with his work, and said he was "very efficient" and got along quite well with customers and co-workers.  When asked by the examiner why he retired, the Veteran responded, "I had 38 years plus my two years in the military, that was enough."  During a March 2011 VA psychiatric examination, the Veteran reported that he had a history of problems in occupational functioning for approximately 2 to 3 years in the 1980s, with recurrent thoughts that he was having a heart attack causing him to repeatedly drive to the doctor.  

During the June 2014 hearing, the Veteran testified that he retired in 2006 because he had just had enough, and that he had been diagnosed with colon cancer.  See June 2014 Hearing Transcript, pp. 16-17.  

A May 2015 vocational assessment from K. S., C. R. C. states that the Veteran reported his mental health condition affected his work with the postal service.  See May 2015 Vocational Assessment, pg. 3.  K. S. concluded that the Veteran's service-connected disabilities rendered him unemployable since October 2006, and noted that the Veteran indicated that even before that he could not continue working full time due to his disabilities.  Id. at 9.  However, K. S. also noted that in 2007 or 2008, the Veteran began working in a temporary job as a mail sorter for a university, a job he has continued to perform since that time.

As noted above, the key inquiry for a TDIU is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The evidence shows that the Veteran's diabetes, generalized anxiety disorder, and hypertension were not the sole basis of the Veteran's inability to work.  In addition to the September 2007 VA examination findings that diabetes and hypertension resulted in no functional impairment, the Board finds it highly significant that in February 2009 the Veteran reported he had no difficulties with work and got alone quite well with customers and co-workers.  The Board also finds it notable that the May 2015 report from K. S. did not address these facts in her conclusion that the Veteran was unemployable from 2006 forward.  Further, the Board observes that the Veteran began a part time job in 2007 and 2008 in the same line of work that he previously held.  See June 2013 Hearing Transcript, pp. 5, 14, and March 2015 VA Form 21-8940.  Regardless of the amount of hours he worked in this position, the fact that the Veteran performed this job from 2008 forward indicates he was not rendered unemployable by his service-connected disabilities at this time.  

In summary, the aforementioned evidence demonstrates that, prior to August 20, 2010, the Veteran's service-connected disabilities were not of such severity as to render him unable to obtain or maintain substantially gainful employment.  Accordingly, referral for extraschedular consideration for a TDIU prior to August 20, 2010 is not warranted.  


ORDER

Entitlement to an extraschedular rating in excess of 10 percent for hypertension is denied.

Entitlement to an extraschedular rating for generalized anxiety disorder is denied.

Entitlement to an effective date earlier than August 20, 2010 for the grant of TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


